Citation Nr: 0702251	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-07 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder, to 
include whether new and material evidence has been received 
to reopen the claim.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from September 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  That decision found that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for a back disorder.  A claim for service 
connection for a strained back was originally denied by the 
RO in November 1947.  

In February 2006, a videoconference hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

Since this decision finds that new and material evidence has 
been submitted, the claim is reopened.  The issue of 
entitlement to service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in November 1947, the RO denied the 
veteran's claim for service connection for a strained back.  
The veteran did not appeal.  

2.  Evidence received since November 1947 raises a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The November 1947 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence having been received, the claim 
of entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2003, the agency of 
original jurisdiction (AOJ) notified the veteran that new and 
material evidence was needed to reopen his claim.  However, 
it did not explain what evidence was previously lacking or 
what type of evidence would be new and material to reopen the 
claim.  See Kent v. Nicholson, 20 Vet. App. 1, (2006).  
Nevertheless, the veteran is not prejudiced because the Board 
finds that new and material evidence has been received to 
reopen the claim.  

On remand, the RO will have an opportunity to notify the 
veteran of the evidence required for service connection, as 
well as of provisions pertaining to ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Discussion

The veteran seeks service connection for a back disorder, 
which he contends initially manifested in service.  In order 
to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In November 1947 the RO denied service connection for a 
strained back on the basis that it was not shown by the 
evidence of record.  Decisions of the RO which are not 
appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2006).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider a previously denied claim unless the appellant 
submits new and material evidence.  Therefore, whether the RO 
considered the issue or not, the first determination which 
the Board must make, is whether the veteran has submitted new 
and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

For claims filed after August 29, 2001, a claimant may reopen 
a finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

With these factors in mind, the Board has reviewed the 
record.  At the time of the November 1947 RO decision, the 
evidence contained the veteran's statement that he strained 
his back about April 1945 and did not go to the hospital but 
reported it at the time of the separation examination.  The 
March 1946 separation examination had normal findings, except 
for pains in the lower lumbar region.  On the September 1947 
VA examination, the veteran reported that a rubber boat 
weighing 600 or 700 pounds and carried by 7 men, fell on him, 
striking him in the lumbar region.  X-rays were negative.  
Examination disclosed restriction of motion and tenderness.  
The diagnosis was a chronic low back strain.  

The recently submitted evidence includes private clinical 
records dated from 1960 and the veteran's sworn hearing 
testimony.  The private records indicate that the veteran now 
has arthritis or degenerative joint disease.  The testimony 
provided greater details about the injury and treatment in 
service as well as a report of continuing post service 
symptomatology.  The Board finds that in light of the 
evidence of record at the time of the November 1947 RO 
decision, new and material evidence has been received to 
reopen the claim.  


ORDER

New and material evidence having been received, the petition 
to reopen a claim of service connection for a back disorder 
is allowed.  To that extent, the appeal is granted.  


REMAND

In as much as it has been determined that new and material 
evidence has been received and the claim reopened, 
development under 38 U.S.C.A. § 5103A is required.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the 
requirements for service connection in 
accordance with Kent; Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004); 
and Quartuccio v. Principi, 16 Vet. 
App. 183, 187, 188 (2002).  Notify the 
veteran about ratings and effective 
dates in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for 
a VA examination of his spine.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  Any X-rays, or other 
tests or studies needed to respond to 
the following questions should be done.  
The examiner should respond to the 
following questions with a complete 
explanation.  
a.  What is the correct diagnosis for 
the veteran's current back disorder?  
b.  Pain in the lower lumbar region was 
noted on the March 1946 separation 
examination.  A chronic low back strain 
was diagnosed on the September 1947 VA 
examination.  The veteran has testified 
of back pain continuing since service.  
Is it at least as likely as not (a 50 
percent or greater probability) that the 
current back disability is due to injury 
in service?  If the examiner feels that 
part of the current back disability is 
due to service, he should express an 
opinion as to the percent due to service 
or state that he is unable to do so.  

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


